internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eb qp1 plr-t-101788-15 date date taxpayer plan union qualifying participants dear this is in response to your request dated date supplemented by correspondence dated date and date in which you request a ruling under sec_411 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested pursuant to then-existing federal_law taxpayer taxpayer sponsors a single-employer defined benefit pension_plan for its employees who are members of union the plan states that a participant’s normal_retirement_date is the first day of the month coincident with or next following the participant’s attainment of his or her normal_retirement_age imposed a mandatory_retirement_age for pilots who participate in the plan of age which the plan reflects as its normal_retirement_age the plan contains a provision for the permanent withholding of benefit payments that would otherwise be payable to participants who engage in disqualifying employment which is employment after a participant’s attainment of normal_retirement_age which results in entitlement to credit for i at least hours_of_service for a calendar month or ii at least one hour_of_service performed on each of eight or more days or separate work shifts in a calendar month if the plan has not for any purpose determined or used the actual hours_of_service required to be credited to the participant taxpayer represents that this provision has plr-t-101788-15 been in the plan since its inception and was also in its predecessor_plan since its restatement as of date congress enacted the fair treatment for experienced pilots act of which increased the mandatory_retirement_age for pilots from to years of age accordingly the taxpayer adjusted its mandatory_retirement_age for pilots to the plan’s normal_retirement_age however remains years old pursuant to the income_tax regulations treas reg a participant’s accrued_benefit is immediately distributable prior to the later of the date the participant attains normal_retirement_age and the date he or she reaches age further taxpayer provided notice of suspension_of_benefits to all employed pilots after their birthdays based on the facts and representations stated above taxpayer requests a ruling that the actuarial adjustment requirements of sec_411 of the code and suspension_of_benefits rules of sec_411 of the code apply to the plan even though it is currently frozen in applying the suspension_of_benefits rules of sec_411 of the code to the plan the consent requirements of sec_411 of the code are not applicable for purposes of determining whether a pilot participant is in section a b service if the rulings described in item sec_1 and are issued the plan benefits of participants who are employed in section a b service after the plan’s normal_retirement_age and while their accrued_benefits under the plan are immediately distributable prior to age as provided in sec_1_411_a_-11 may be suspended in accordance to sec_411 of the code without actuarial adjustment sec_401 of the code provides that a_trust shall not constitute a qualified_trust under sec_401 unless the plan of which such trust is a part satisfies the requirements of sec_411 of the code relating to minimum vesting standards sec_401 of the code and sec_1_401_a_-14 provide that unless the participant otherwise elects the payment of benefits under a plan to the participant must begin no later than the day after the latest of the close of the plan_year in which - a occurs the date on which the payment attains the earlier of age or the normal_retirement_age specified under the plan b occurs the anniversary of the year in which the participant commenced participation in the plan or c the participant terminates his service with the employer although sec_401 of the code authorizes in some cases a delay in the commencement of benefits beyond the time a participant attains normal_retirement_age that section does not authorize the forfeiture of such delayed benefits plr-t-101788-15 the general_rule under sec_411 of the code states in part that a_trust shall not constitute a qualified_trust under sec_401 of the code unless the plan of which such trust is a part provides that an employee’s right to his normal_retirement_benefit is nonforfeitable upon the attainment of normal_retirement_age as defined in sec_411 and for defined benefit plans satisfies the requirements of sec_411 sec_411 of the code and sec_1_411_a_-1 and sec_1_411_a_-4 require that certain rights in an employee’s accrued_benefit be nonforfeitable once such an employee’s right becomes nonforfeitable ie it is an unconditional right then generally it may not be forfeited sec_411 of the code provides for limited exceptions to the requirement of nonforfeiture sec_411 of the code and its counterpart section a b of the employee_retirement_income_security_act_of_1974 erisa state that a right to an accrued_benefit derived from employer contributions shall not be treated as forfeitable solely because the plan provides that the payment of benefits is suspended for such period as the employee is employed subsequent to the commencement of payment of such benefits i in the case of a plan other than a multiemployer_plan by the employer who maintains the plan under which such benefits were being paid and ii in the case of a multiemployer_plan in the same industry the same trade or craft and the same geographic area covered by the plan as when such benefits commenced the secretary of labor shall prescribe such regulations as may be necessary to carry out the purposes of this subparagraph including regulations with respect to the meaning of the term employed dol reg c defines section a b service and clarifies that for a non-multiemployer plan section a b service can occur not only subsequent to the commencement of payment of benefits but also where payment of benefits would have continued had the employee not remained in or returned to employment after normal_retirement_age dol reg b states in part that no payment shall be withheld by a plan pursuant to this section suspension upon reemployment unless the plan notifies the employee by personal delivery or first class mail during the first calendar month or payroll_period in which the plan withholds payments that his benefits are suspended sec_411 of the code states that for any defined_benefit_plan if an employee's accrued_benefit is to be determined as an amount other than an annual_benefit commencing at normal_retirement_age or if the accrued_benefit derived from contributions made by an employee is to be determined with respect to a benefit other than an annual_benefit in the form of a single_life_annuity without ancillary_benefits plr-t-101 commencing at normal_retirement_age the employee's accrued_benefit or the accrued_benefits derived from contributions made by an employee as the case may be shall be the actuarial equivalent of such benefit or amount determined under paragraph or sec_411 of the code states that if the present_value of any nonforfeitable accrued_benefit exceeds dollar_figure a plan meets the requirements of this paragraph only if such plan provides that such benefit may not be immediately distributed without the consent of the participant sec_1_411_c_-1 states that no adjustment to an accrued_benefit is required on account of any suspension_of_benefits if such suspension is permitted under section a b of erisa sec_1_411_c_-1 states that no actuarial adjustment to an accrued_benefit is required on account of employment after normal_retirement_age for example if a plan with a normal_retirement_age of provides a benefit of dollar_figure a month payable at age the same dollar_figure benefit with no upward adjustment could be paid to an employee who retires at age sec_1_411_a_-11 provides that participant consent is required for any distribution while the accrued_benefit is immediately distributable defined as prior to the later of the time a participant has attained normal_retirement_age or age with respect to your first requested ruling the requirement under sec_411 of the code that a participant’s benefit must be actuarially adjusted if the benefit is calculated as other than an annual_benefit commencing at normal_retirement_age applies whether or not the plan is frozen as this section relates to amounts already accrued however an exception to this rule is provided in sec_41 a b of the code that allows suspension of payments of the accrued_benefit upon reemployment of a retiree the plan contains a provision stating that it can suspend the payment of benefits to a participant that is reemployed with the employer thus as long as the taxpayer properly provides notice of suspended benefits to the participant which was done here the benefits may be suspended without any actuarial adjustment with respect to your second requested ruling the consent requirements of sec_411 of the code are not applicable for purposes of determining whether a participant is reemployed with the employer and thus performing section a b service whether or not a participant consents to begin receiving benefits under the plan is not a factor as to whether or not the participant is reemployed the consent requirement of sec_411 of the code does not have any effect on whether or not the employer may suspend the payment of a participant's benefit without actuarial adjustment with respect to your third requested ruling sec_1_411_c_-1 states that a plan does not have to provide an actuarial adjustment to a participant's accrued_benefit if that participant continues to be employed by the company after normal_retirement_age because the adjustment is not required it follows that not making that adjustment does plr-t-101788-15 not constitute a forfeiture of benefits a participant under the plan who is reemployed with the taxpayer in section a b service and his or her accrued_benefit is immediately distributable under the plan may have their benefits suspended while reemployed without any actuarial adjustment as long as the plan allows for such a suspension and that as here notice is provided to the participant prior to the suspension of the benefit payments therefore the irs rules that the actuarial adjustment requirements of sec_411 of the code and suspension_of_benefits rules for reemployed participants pursuant to sec_411 of the code apply to the plan these requirements apply despite the fact that the plan is currently frozen in applying the suspension_of_benefits rules of sec_411 of the code to the plan the consent requirements of sec_411 of the code are not applicable for purposes of determining whether a qualified_participant is in section a b service the plan benefits of participants who are employed in section a b service after the plan’s normal_retirement_age and while their accrued_benefits under the plan are immediately distributable prior to age as provided in sec_1 a - c may be suspended in accordance to sec_411 of the code without any actuarial adjustment except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative jason e levine senior tax law specialist qualified_plans branch tax exempt and governmental entities sincerely
